OPINION
PER CURIAM.
The issue presented in this proceeding is whether a judge against whom a complaint *752has been filed with the Commission on Judicial Tenure and Discipline when served with a subpoena directing that judge to appear before the Commission is required to testify relative to the complaint and to bring with him records, books, papers and other materials detailed in the subpoena.
After consideration of arguments and briefs of the respective counsel, the court is of the opinion: (1) the hearing before the Commission is a civil proceeding; (2) the judge subject to the investigation or any witness is required to respond to the Commission’s subpoena and testify; and (3) the judge being investigated or any other witness while testifying can invoke the privilege against self-incrimination as guaranteed by both the Federal and Rhode Island Constitutions.
BEVILACQUA, C.J., did not participate.